DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
Claims 1, 3, 5-8 and 11-13 are pending in this office action.

Claims 2, 4, 9-10, and 14-15 are cancelled.

Response to Arguments
Applicant's arguments filed 07/29/2022 have been fully considered but they are not persuasive. 
Whiting the remarks response, the applicant’s representative argues that Volpe check compatibility when the other node is connected, ignoring that in the argument presented page 5 directed to page 3 lines 7-15, that as components interact with each other’s and compatibility issue requires to test if such compatibility is still maintained.
The connected node interacts with the monitor 5 and compatibility check is a must because the software of the monitor is updated.
 Checking for download, verification of the update by booting into a new updated component, checking for version compatibility with other component all constitute testing.
 Volpe in installing and verifying the software (compatibility, security) that is installed in the boot partition that is not in use, first check that the component here the monitor, is not in use or performing any critical function that will affect those function. While the monitor is not in use the software is installed and verified. 
[0151] manager 51 can schedule 706 the software update installation. The update monitor 51 can then install 708 the software update as appropriate at a time when the monitor 5 is not performing any critical operations.

[0168] The update manager 51 or the remote server 204 can schedule installation of the software update for when the patient is at a doctor's appointment, the patient has additional protection, and/or the monitor 5 is not being used by the patient at the appointment or other alternatively monitored situation”
	 
To verify with other component, the other component also is not in use and the compatibility check is conducted:
[0172] “In some examples, when a belt node is connected to the system, the monitor 5 can check the BNP module 17 versions for compatibility. In some examples, the monitor 5 can automatically initiate the check for compatibility in response to the BNP module 17 being connected to the monitor 5. Similarly, the monitor 5, or the update manager 51, can communicate directly with the BNP module 17 and, for example, remote server 204 to determine if one or more software updates are available for the BNP module. The version check compares two version numbers, the hardware version and the software version. In order for a given belt to work with a monitor, the hardware versions should be compatible.
…..
For example, the update manager 51 can determine the time period for downloading and/or installation of the updated belt node software based on a current and/or projected operation of the BNP 17, such as, when the electrodes 7a, 7b, 7c, and 7d are not being used to treat a patient or performing some other critical function.
 
 	 The argument further acknowledges that the component to be checked should all be “not used”, i.e. not performing any operation at all, and [0172] of Volpe above emphasizes such condition as the component monitors and the component BNP 17 compatibility check is conducted when the monitor and BNP 17 are not in use.
	The applicant’s representative also argued that Volpe will fetch for a solution to overcome the compatibility issue with other component, this at least will try to bring the system to the desire state as those devices are concerned with medical and treatment of patient life , and any missing update or compatibility render the device function less than expected.
 	 Update fix issues and add feature, and if the device is not in a full function of the enclosed feature, the device need to be updated before use or the added functionality and feature included in the update will not be performed.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 , 5-8 and 11-13 are rejected under 35 U.S.C. 103 as being un-patentable over Volpe et al (US PG-Pubs 2016/0253471) hereinafter “Volpe in view Prakash et al (2014/0047428) hereinafter “Prakash”

As per claim1, Volpe discloses a method of updating software of a component installed in an operating theater having a plurality of components, the component being connected to a network 
[0016] In an example, the monitor and a remote server from which the software update is made available can be configured to determine if the software update is for a critical function of the monitor.
 comprising at least 5two boot slots:
[0153] In a specific example, one or more of processors 69, 71 can include, or be configured to access, a memory having two primary partitions. A first partition can be labeled as a boot partition that includes a current version of the software for the monitor 5 to perform its intended functionality. The second partition can be labeled as an update partition”;

Examiner interpretation:
 	Primary partition is a default boot slot(US patent 7,487,343)

the method comprising:
identifying a boot slot that is currently not a current default boot slot being used for booting Installing the software to be installed on the component on the identified boot slot that is 10currently not being used for booting:
[0153]” The software manager 51 can be configured to facilitate downloading and installation of a software update on the update partition.
 
Testing the software to be installed:
[0153]” Once the software update is downloaded and installed, and the update manager 51 verifies the installation, the functionality of the individual partitions can be reversed. For example, the update manager 51 can relabel the second partition as the boot partition such that the monitor 5 will be running the updated software when next booted”;

 and checking compatibility with other components of the operating theater interacting with the updated component during testing on condition that the component and the other components are not in use:
[0151] manager 51 can schedule 706 the software update installation. The update monitor 51 can then install 708 the software update as appropriate at a time when the monitor 5 is not performing any critical operations”.

[0168] The update manager 51 or the remote server 204 can schedule installation of the software update for when the patient is at a doctor's appointment, the patient has additional protection, and/or the monitor 5 is not being used by the patient at the appointment or other alternatively monitored situation”;

[0172] “In some examples, when a belt node is connected to the system, the monitor 5 can check the BNP module 17 versions for compatibility. In some examples, the monitor 5 can automatically initiate the check for compatibility in response to the BNP module 17 being connected to the monitor 5. Similarly, the monitor 5, or the update manager 51, can communicate directly with the BNP module 17 and, for example, remote server 204 to determine if one or more software updates are available for the BNP module. The version check compares two version numbers, the hardware version and the software version. In order for a given belt to work with a monitor, the hardware versions should be compatible.
…..
For example, the update manager 51 can determine the time period for downloading and/or installation of the updated belt node software based on a current and/or projected operation of the BNP 17, such as, when the electrodes 7a, 7b, 7c, and 7d are not being used to treat a patient or performing some other critical function.
 

On condition that the testing of the software is successful, 15redefining the identified boot slot as the default boot slot:
[0153]” Once the software update is downloaded and installed, and the update manager 51 verifies the installation, the functionality of the individual partitions can be reversed. For example, the update manager 51 can relabel the second partition as the boot partition such that the monitor 5 will be running the updated software when next booted.”;

or on condition that the testing of the40 software is unsuccessful, maintaining the current default boot slot as the default boot slot
[0153]” Additionally, in a two-partition arrangement, the monitor 5 can include a redundant booting scheme to, in the event of errors of other problems being associated with the software update, boot using an older version of the software. Such a redundant booting process is described below in additional detail. 

But not explicitly:

Testing by booting the component from the identified boot slot with the installed software.
Prakash discloses:
Testing by booting the component from the identified boot slot with the installed software.
[0049] In action 3.9, boot firmware update manager 240 receives information from the driver dispatcher regarding the status of the code module/driver update. For example, even though the updated boot firmware code module may have been loaded into memory, it may fail to execute properly. In action 3.10, boot firmware update manager 240 sends an acknowledgement message to boot firmware modular update service 270 with the status of the boot firmware update requested by boot firmware modular update service 270 in action 3.2.”;
Claim1: receiving a status from the secure partition of the system, the status indicating whether the system was successfully booted using the updated boot firmware code module.

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling would have been motivated to incorporate teaching of Prakash into teaching of Volpe to BIOS code update to different component while authenticating the source and integrity of the update. This will improve BIOS/platform firmware monolithic image update process and allowing modular and secure updates of BIOS and platform firmware in an efficient manner, and furthermore enable the updated boot firmware code module to be automatically executed with the set of boot firmware code modules for the computer system and without user intervention when the system is next booted.

As per claim 3, the rejection of claim 1 is incorporated and furthermore Volpe discloses:
wherein the 10installation of the software is performed over the network in the operating theater:
[0119]” For example, the defibrillator 1 can be in communication with a remote server (e.g., an update server) that includes a software repository including one or more software update modules or patches configured to be transmitted from the remote server to the monitor 5 for verification and installation on the memory unit associated with the processors. 
 
As per claim 5, the rejection of claim 1 is incorporated and furthermore Volpe discloses:
wherein the method further comprises gathering operational information regarding the component over the network:
[0154]” Accordingly, based upon the operational state indicative of a critical function being performed by the medical device 1, the downloading and/or installation of the software update can be delayed. Such an operational state indicative of a critical function can include a device function and/or operation that can be impacted by the proposed software update.  

5 As per claim 6, the rejection of claim 5 is incorporated and furthermore Volpe discloses:
wherein predictive or preventive maintenance of a component is performed based on the gathered operational information. :
[0155] Similarly, if the update manager 51 and/or remote server 204 determines that the medical device 1 will, at a predetermined future time (e.g., in a next few minutes or hours), be monitoring the patient or performing a critical function related to monitoring or analyzing the current condition of the patient, then the monitor can temporarily or indefinitely suspend the update, or only partially carry out the update.

105 As per claim 7, the rejection of claim 1 is incorporated and furthermore Volpe discloses:
wherein the plurality of components comprise one or more of a monitor, a printer, a camera, an IPC, a switch, a router, a computer or a network component
[0151] “As noted above, the software update can include updates to critical or non-critical software modules associated with the operation of the monitor 5 and, as such, can be installed as appropriate to a specific memory device or processor such that, upon the next occasion that instructions associated with that software module are loaded and executed by a processor”  


15As 	As per claim 8, Volpe discloses a system for updating software of components in an operating theater, the system comprising:
A plurality of components interconnected via a42 network, each of the components comprising at least two boot slots:
[0105]” For one unit or component to be in communication with another unit or component means that the one unit or component is able to directly or indirectly receive data from and/or transmit data to the other unit or component”. This can refer to a direct or indirect connection that can be wired and/or wireless in nature”;
[0153] in a specific example, one or more of processors 69, 71 can include, or be configured to access, a memory having two primary partitions.

 a control circuitry configured to, over the network, Identify, for a component for which the 5software is to be updated, a boot slot that is currently not a current default boot slot being used for booting:
 [0153] In a specific example, one or more of processors 69, 71 can include, or be configured to access, a memory having two primary partitions. A first partition can be labeled as a boot partition that includes a current version of the software for the monitor 5 to perform its intended functionality. The second partition can be labeled as an update partition”;


 Install the software to be installed on the component on the identified boot slot 10that is currently not being used for booting by the component, 
 [0153]The software manager 51 can be configured to facilitate downloading and installation of a software update on the update partition.

 Test the software to be installed:
 [0153]” Once the software update is downloaded and installed, and the update manager 51 verifies the installation, the functionality of the individual partitions can be reversed. For example, the update manager 51 can relabel the second partition as the boot partition such that the monitor 5 will be running the updated software when next booted”;

and check compatibility with other components of the operating theater interacting with the updated component during testing on condition that the component and the other components are not in use:
[0151] manager 51 can schedule 706 the software update installation. The update monitor 51 can then install 708 the software update as appropriate at a time when the monitor 5 is not performing any critical operations.

[0168] The update manager 51 or the remote server 204 can schedule installation of the software update for when the patient is at a doctor's appointment, the patient has additional protection, and/or the monitor 5 is not being used by the patient at the appointment or other alternatively monitored situation”

[0172] “In some examples, when a belt node is connected to the system, the monitor 5 can check the BNP module 17 versions for compatibility. In some examples, the monitor 5 can automatically initiate the check for compatibility in response to the BNP module 17 being connected to the monitor 5. Similarly, the monitor 5, or the update manager 51, can communicate directly with the BNP module 17 and, for example, remote server 204 to determine if one or more software updates are available for the BNP module. The version check compares two version numbers, the hardware version and the software version. In order for a given belt to work with a monitor, the hardware versions should be compatible.
…..
For example, the update manager 51 can determine the time period for downloading and/or installation of the updated belt node software based on a current and/or projected operation of the BNP 17, such as, when the electrodes 7a, 7b, 7c, and 7d are not being used to treat a patient or performing some other critical function.

On condition that test of the software is successful, redefine the identified43 boot slot as the default boot slot, or on condition that the of the software is unsuccessful, maintain the current 5default boot slot as the default boot slot.  
[0153]” Once the software update is downloaded and installed, and the update manager 51 verifies the installation, the functionality of the individual partitions can be reversed. For example, the update manager 51 can relabel the second partition as the boot partition such that the monitor 5 will be running the updated software when next booted.”;
… Additionally, in a two-partition arrangement, the monitor 5 can include a redundant booting scheme to, in the event of errors of other problems being associated with the software update, boot using an older version of the software. Such a redundant booting process is described below in additional detail. 

But not explicitly:
Test by booting the component from the identified boot slot with the installed software.
Parakash discloses:
Test by booting the component from the identified boot slot with the installed software.
[0049] In action 3.9, boot firmware update manager 240 receives information from the driver dispatcher regarding the status of the code module/driver update. For example, even though the updated boot firmware code module may have been loaded into memory, it may fail to execute properly. In action 3.10, boot firmware update manager 240 sends an acknowledgement message to boot firmware modular update service 270 with the status of the boot firmware update requested by boot firmware modular update service 270 in action 3.2.”;
Claim1: receiving a status from the secure partition of the system, the status indicating whether the system was successfully booted using the updated boot firmware code module.

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling would have been motivated to incorporate teaching of Prakash into teaching of Volpe to BIOS code update to different component while authenticating the source and integrity of the update. This will improve BIOS/platform firmware monolithic image update process and allowing modular and secure updates of BIOS and platform firmware in an efficient manner, and furthermore enable the updated boot firmware code module to be automatically executed with the set of boot firmware code modules for the computer system and without user intervention when the system is next booted.

As per claim 11, the rejection of claim 8 is incorporated and furthermore Volpe discloses:
wherein the 5control circuitry is configured to gather operational information regarding the component over the network:
 [0154]” Accordingly, based upon the operational state indicative of a critical function being performed by the medical device 1, the downloading and/or installation of the software update can be delayed. Such an operational state indicative of a critical function can include a device function and/or operation that can be impacted by the proposed software update.  

As per claim 12, the rejection of claim 8 is incorporated and furthermore Volpe discloses:
 wherein the 10control circuitry is configured to perform predictive or preventive maintenance of a component based on the gathered operational information:
  
[0155] Similarly, if the update manager 51 and/or remote server 204 determines that the medical device 1 will, at a predetermined future time (e.g., in a next few minutes or hours), be monitoring the patient or performing a critical function related to monitoring or analyzing the current condition of the patient, then the monitor can temporarily or indefinitely suspend the update, or only partially carry out the update.

As per claim 13, the rejection of claim 8 is incorporated and furthermore Volpe discloses:
wherein the plurality of 15components include one or more of a monitor, a printer, a camera, an IPC, a switch, a router, a45 computer or a network component.  
[0151] “As noted above, the software update can include updates to critical or non-critical software modules associated with the operation of the monitor 5 and, as such, can be installed as appropriate to a specific memory device or processor such that, upon the next occasion that instructions associated with that software module are loaded and executed by a processor”  


Pertinent art:

US20170039053A1
The disclosure includes two non-volatile partition to update the firmware of the bot loader. If the installation is successful the boot uses the new firmware, otherwise use the old firmware.
US20040025002A1
The disclosed embodiments relate generally to providing cost-effective data integrity in computer systems and, more particularly, to providing a back-up for system firmware in a BIOS-accessible pre-boot environment. Back-up copies of a system BIOS or other firmware are placed on a partition that is accessible to the system BIOS prior to system boot. The back-up copy may be retrieved and loaded if the system BIOS becomes corrupted. Multiple back-up versions may be stored on the partition.
US20140007069A1:
The firmware update system may reference the data structure to produce representations of each individual resource that provide an operating system level abstraction through which detection, analysis, acquisition, deployment, installation, and tracking of firmware updates is managed. Using the representations, the firmware update system operates to discover available firmware updates collectively for the enumerated resources, match the updates to appropriate resources, and initiate installation of the updates.
Conclusion:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAHIM BOURZIK whose telephone number is (571)270-7155.  The examiner can normally be reached on Monday-Friday (8-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-270-2738.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAHIM BOURZIK/           Examiner, Art Unit 2191     
                                                                                                                                                                                        /WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191